Citation Nr: 1521134	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for status post-operative residuals of a right shoulder injury, to include a well healed scar and osteoarthritis, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from July 1986 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination. 

The Veteran seeks an increased rating for his status post-operative residuals of a right shoulder injury, to include a well healed scar and osteoarthritis, currently rated 30 percent disabling.  He was provided a VA examination in March 2013; however, the examiner was not provided the claims file for review.  Notably, in the remarks section, the examiner noted that X-rays showed a thin lucent halo surrounding the tip of the cancellous screw in the glenoid.  The examiner could not determine whether the condition was postsurgical or related to loosening as the claims file was not available for comparison with prior exams.  The examiner specifically stated that comparison with prior exams would be helpful to assess for change.  Consequently, the Board concludes that the examiner's review of all of the evidence of record is critical in this matter when reporting whether the Veteran has demonstrated certain manifestations of his service-connected disability.  As such, the Board concludes that the March 2013 VA examination is inadequate for the purposes of adjudicating the Veteran's claim.  Nieves-Rodriquez v. Peake, 22 Vet. App. 259 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right shoulder disability.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any testing deemed necessary, to include X-rays, must be completed and the results should be included in the VA examination report.

The examiner must address the March 2013 X-ray findings as noted in the March 2013 examination report.  Specifically, the March 2013 examiner observed a thin lucent halo surrounding the tip of the cancellous screw in the glenoid.  The examiner could not determine whether the condition was postsurgical or related to loosening as the claims file was not available for comparison with prior exams.  In the examination report, the examiner must address the significance of the March 2013 X-ray findings. 

The examiner must support each opinion with rationale.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




